DETAILED ACTION
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.         Applicant's amendment filed on 09/03/21 have been fully considered and entered.

Response to Arguments
3.         Applicant's arguments filed on 09/03/21 have been fully considered but are moot in view of amendment. All previous rejections and the restriction/election requirements have been withdrawn.

Reasons for Allowance 
4.        The following is an examiner’s statement of reasons for allowance:         
           Claim 1 is directed to polymer-monodispersed nano-microspheres for deep profile control and flooding, comprising in percentage by weight: macromolecules A 0.05-2.5%; macromolecules B 0.05-2.5%; oxygen scavenger 0.002-0.05%; and balance of mineralized water, wherein the macromolecules A are of a straight-chain water-soluble polymer with an ethyl ether or propyl ether structure; and the macromolecules B are of a water-soluble polymer with a hydroxyl or polyphenolic structure. Claims 2-8 incorporating directly or indirectly all the limitations of independent claim 1. 
         The closest prior arts Yan (US 2014/0336040) discloses polymeric monodispersed nano microsphere prepared in water and ethylene glycol (ethyl ether) by adding 
         Xue (CN 102432736) discloses polymeric monodispersed nano microsphere (abstract) comprising monomers ethylene glycol dimethacrylic acid ester and beta-hydroxyethyl methacrylate (para [0015]-[0017]). Xue does not disclose the claimed amount of ethylene glycol or hydroxyl compound. Further, Xue does not disclose claimed oxygen scavenger.
        Zhang (CN 102533233) discloses a water-plugging profile control agent comprising cyclodextrin and oxygen scavenger. The closest prior arts do not suggest or disclose claimed polymer-monodispersed nano-microsphere. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/
Primary Examiner, Art Unit 1768